McCLELLAN, C. J.
The question in this case is whether a railway employe who has a claim against the railway corporation for services rendered recently before and up to the time of the appointment of a receiver in a foreclosure, suit brought by the mortgage bondholders is entitled to be paid out of the assets of the corporation in the hands of the receiver in priority to the bondholders, it not being shown that any part of the gross income of the company, either during the receivership or prior thereto, has been diverted from the payment of current expenses and appropriated directly or indirectly to the benefit of the .bondholders. This question has been so directly decided in the negative, and upon such thorough consideration and discussion, that we- need do no more here than cite Fosdick v. Schall, 99 U. S. 235; Drennen v. Mercantile Trust & Deposit Co., 115 Ala. 592.
Affirmed.